MAYFIELD, J.
(concurring).—The writer, however, for himself only, desires to say:
I think there was reversible error in this particular case. The state Constitution secures to the defendant in criminal cases, among other rights, the right “to have compulsory process for obtaining witnesses in his favor.”
This court, in Walker’s Case, 117 Ala. 85, 88, 23 South. 670, said: “No convenience of the court, nor any condition of the docket of the cases for trial, can *50authorize the denial of this right to the accused, guaranteed to him by the Constitution of the state.”
In the case of Rodgers v. Stale, 144 Ala. 34, 40 South. 573, this court, through Simpson, J., said: “It is true that, although the matter of continuance is, as a general rule, within the discretion of the trial court, and will not be reviewed, yet' the courts will not allow this rule to operate to the extent of depriving a defendant of the benefits of the constitutional guaranty ‘to have compulsory process for obtaining witnesses in his favor.’— Walker v. State, 117 Ala. 85, 88, 23 South. 670, 671; Hill v. State, 72 Miss. 527, 17 South. 375. In order, however, to bring the matter properly before this court, the defendant is required to make proper motions and exceptions in the court below, so that the record may show whether or not he has been deprived of a substantial right.”
Such motions and exceptions were interposed in this case. The bill of exceptions in one place contains this recital: “It was not shown to the court where such witnesses resided, nor what the defendant expected to prove by them ” But, preceding this negative recital or conclusion, it is affirmed that “all the witnesses but one resided in the state; that they were material witnesses ; that they were eyewitnesses; and that they were not absent by consent of the defendant.” Moreover, the only purpose of stating the residence of the witness is to show whether he can be reached and his attendance secured by compulsory process, and whether or not the issuance of the process would be futile.
Likewise, the only purpose of a showing as to what the defendant expects to prove by the witnesses is to-show whether or not such evidence would be relevant or material, apd, therefore, whether or not the process Would be of any service to the accused.
*51It was clearly shown in this case that the witnesses, all but one, could have been brought into court by process ; and that they were material witnesses to the very res gestee of the killing. Moreover, it conclusively appears that the court considered the showing sufficient, because it twice ordered the process to issue, but twice declined to postpone the trial so as to allow the process to be served and the witnesses brought in. I cannot understand why the court should have ordered the process to issue, when it was informed that, unless- the trial was postponed to allow the process to issue and be returned, its issuance would be an empty mockery. This, in my opinion, was, in effect, to deny to the accused his constitutional right to the process. To order it to issue, when it was evident that it could not be issued and returned in time to be of any service, was tantamount to denying the right to the process.
These constitutional rights, secured to defendants in criminal trials, should no more be evaded than denied. The courts are the guardians of these rights, and must see that they are enforced — secured to the defendants for whose benefit they were reserved by the people out of the powers granted by the Constitution, and for this purpose written into the Bill of Rights.
An appeal very similar to this was brought before the Supreme Court of Arkansas. In that case the constitutional guaranty was attempted to be evaded or gotten .around, both by a statute and a rule of practice of the court as to showings for absent witnesses; and that court, through Cockrill, C. J., spoke as follows: “Section 10 of the Declaration of Rights in the Constitution of 1874, among other things, guarantees to the accused in all criminal prosecutions the right ‘to have compulsory process for obtaining witnesses in his favor.’ It is not necessary to' recount the evils entailed by the *52ancient criminal prosecution, when the accused was allowed to swear no witness to his defense, or to give the history of the struggle, which led to the guaranty to the accused of the right to have his witnesses deliver their testimony orally at the time and place of trial, in order to understand the meaning of this provision. ‘Compulsory process for obtaining witnesses means the right to invoke the aid of the law to compel the personal attendance of witnesses at the trial, Avhen they are within the jurisdiction of the court. It is a substantive right, a real right, and not an illusory sham to be satisfied by the issue of process, which is to be rendered ineffectual by hastening on to immediate trial. A reasonable opportunity to make the process effective must be afforded; else what the framers of the Constitution term ‘a right to be enjoyed’ by the accused is only a mockery to vex him. The process is ‘for obtaining witnesses’ — not the less availing concession of the prosecuting officer that the witness, if obtained, would swear to the statements made by the accused. The personal presence of a witness of truth is of inestimable value before a jury; and if the application of the statute in question to criminal prosecution would abridge the constitutional right to compel his attendance the statute cannot be made to apply to that class of cases. The Legislature is powerless to proceed in the face of the constitutional restraint. No consideration of expediency, of cost, or convenience in the rapid disposition of causes on the criminal calendar can enter into the determination of the question; it is simply one of power, and in that the Constitution has set the boundary to the courts and Legislature alike, without granting to either the discretion to depart from its mandate upon any idea of expediency.” — Graham v. State, 50 Ark. 164, 165, 6 S. W. 722.